Fourth Court of Appeals
                                       San Antonio, Texas
                                   MEMORANDUM OPINION
                                           No. 04-13-00399-CV

                          IN THE INTEREST OF R.R. and RA.R., Children

                      From the 224th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2011-PA-01388
                         Honorable Charles E. Montemayor, Judge Presiding 1

Opinion by:       Marialyn Barnard, Justice

Sitting:          Catherine Stone, Chief Justice
                  Marialyn Barnard, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: October 2, 2013

MOTION TO WITHDRAW GRANTED; AFFIRMED

           Appellant father, E.R., appeals the trial court’s judgment terminating his parental rights to

his children, R.R. and RA.R. The Texas Department of Family and Protective Services (“the

Department”) moved to have appellant’s parental rights terminated on a variety of grounds. See

TEX. FAM. CODE ANN. §§ 161.001(1)(A)-(K), (L)-(Q), (S); 161.003(a) (West 2008 & Supp. 2012).

After a bench trial, the trial court found appellant’s parental rights should be terminated because

he: (1) constructively abandoned his children; (2) knowingly engaged in criminal conduct that

resulted in his conviction and confinement and inability to care for his children for no less than

two years from the date the petition was filed; and (3) failed to comply with the provision of a



1
 The Honorable Cathy Stryker is the presiding judge of the 224th Judicial District Court of Bexar County, Texas.
The termination order was signed by Associate Judge Charles E. Montemayor.
                                                                                     04-13-00399-CV


court order that established the actions necessary for him to obtain the return of his children. See

TEX. FAM. CODE ANN. §§ 161.001(1)(N), (O), (Q). The trial court also determined termination

would be in the best interest of the child. Id. § 161.001(2).

       Appellant’s court-appointed appellate attorney has filed a motion to withdraw and a brief

containing a professional evaluation of the record demonstrating there are no arguable grounds to

be advanced and concluding the appeal is frivolous. The brief meets the requirements of Anders

v. California, 386 U.S. 738 (1967). See In re R.R., No. 04-03-00096-CV, 2003 WL 21157944, *4

(Tex. App.—San Antonio May 21, 2003, order) (applying Anders procedure to appeals from orders

terminating parental rights), disp. on merits, 2003 WL 22080522 (Tex. App.—San Antonio Sept.

10, 2003, no pet.) (mem. op.). Appellant was provided a copy of the brief and informed of his

right to file his own brief. See Nichols v. State, 954 S.W.2d 83, 85-86 (Tex. App.—San Antonio

July 23, 1997, no pet.); In re R.R., 2003 WL 21157944, at *4. Appellant did not file a pro se brief.

       We have reviewed the record and the attorney’s brief and we agree with counsel that the

appellate points do not present a substantial question for appellate review. Accordingly, we hold

the trial court did not err in terminating appellant’s parental rights. We grant the motion to

withdraw and affirm the trial court’s judgment.


                                                  Marialyn Barnard, Justice




                                                -2-